DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 10/27/2021 has been entered and is currently under consideration.  Claims 1-3, 5, 7-17, 26, and 28-29 are allowed.  Withdrawn claims 18-25 and 26 are canceled herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 18-25 and 27 are canceled.
Allowable Subject Matter
Claim 1-3, 5, 7-17, 26, and 28-29 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Nakano (JP 2010264723 of record with reference to examiner provided machine translation) teaches:
A method of forming a container of plastic material ([0031-0036]), the method comprising the steps of:
providing a preform of the plastic material ([0031]), the preform including an open end defined by a mouth, a closed end and a cylindrical body extending between the closed end and the mouth ([0031]);
placing the preform within a mold having surfaces defining a cavity corresponding in shape to the container ([0032, 0034]);
injecting a medium under pressure into the preform ([0033]);
expanding the preform in the cavity under the influence of the medium into contact with the surfaces defining the cavity and simultaneously forming and filling the container ([0033-0034]);
during expanding of the preform, forcing portions of the plastic material into a series of recesses defined in the cavity surface, each of the recesses having a common depth (Fig 3B; [0034]);
removing the container from the mold ([0036]), the container including a series of raised dots corresponding to the series of recesses defined in the cavity surface (Fig 5; [0034]).
Nakano does not teach the medium is an incompressible medium, the incompressible medium being an end product remaining in the molded container.
Lane (US 2013/0147097 of record) teaches using an incompressible, the incompressible medium being an end product remaining in the molded container for the motivation of combining filling and blow moulding for a more cost effective process ([0006, 0040]).  Lane does not teach a series of domed recesses.
Nakano and Lane does not teach the raised dots having at least one of a ratio of the depth of the recesses to the height of the raised dots of less than 9:1 and a relief factor (Rf) of greater than 0.11, wherein the relief factor (Rf) is defined by the formula Rf = Hr / Hm in which Hr is the height of the raised dots and Hm is the depth of the recesses used to form the recesses.
As argued by the applicant, Nakano teaches away from domed recesses and requires through holes in the mold cavity surface to provide vacuum suction in order to form the raised dots.
Shimada (JPH0247035 with reference made to examiner provided machine translation) teaches a domed recess (Fig 1 shows convex portion 7 comprises a dot; Fig 2 shows that the recesses 2 have curved cross sections).  However, Shimada does not teach blow molding with an incompressible medium and does not teach a series of domed recesses.  Shimada also teaches away from the container including a series of raised dots corresponding to the series of domed recesses defined in the cavity surface having at least one of a ratio of the depth of the domed recesses to the height of the raised dots of less than 9:1 and a relief factor (Rf) of greater than 0.11, wherein the relief factor (Rf) is defined by the formula Rf = Hr / Hm in which Hr is the height of the raised dots and Hm is the depth of the domed recesses used to form the raise dots (Fig 2).
The prior art of record does not teach each and every limitation either alone or in combination.  Therefore claim 1 is allowed.
Claims 2-3, 5, 7-17, 26, and 28-29 allowed due to dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                  /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743